Citation Nr: 1603626	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-33 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an upper back disorder.

2.  Whether new and material evidence has been received to reopen service connection for a lower back disorder.

3.  Entitlement to service connection for an upper back disorder, to include as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement.

4.  Entitlement to service connection for a lower back disorder, to include as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement.

6.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement.

7.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for headaches, to include as secondary to service-connected disabilities. 

11.  Entitlement to service connection for a left foot disorder.

12.  Entitlement to service connection for a right elbow disorder.

13.  Entitlement to service connection for a left elbow disorder.

14.  Entitlement to service connection for a right shoulder disorder.

15.  Entitlement to service connection for a left shoulder disorder.

16.  Entitlement to an effective date prior to August 25, 2008 for service connection for posttraumatic stress disorder (PTSD).

17.  Entitlement to an effective date prior to March 26, 2008 for service connection for right knee degenerative joint disease, status post total knee replacement.

18.  Entitlement to an initial disability rating (or evaluation) for right knee degenerative joint disease, status post total knee replacement, in excess of 10 percent for the period from March 26, 2008 to September 15, 2014, and in excess of 30 percent from November 1, 2015.

19.  Entitlement to an increased disability rating (or evaluation) in excess of 70 percent for PTSD.

20.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for diabetes mellitus type II.

21.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right lower extremity peripheral neuropathy. 

22.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left lower extremity peripheral neuropathy.

23.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from December 1969 to January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2008, January 2009, February 2014, February 2015, June 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case involves a long and potentially confusing procedural history.  For this reason, additional procedural explanation is required to understand the issues currently on appeal.    

An original claim for service connection for right knee, upper back, and lower back disorders was received in December 2002, which was denied in an April 2003 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to these issues within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2015); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  

A claim to reopen service connection for a right knee disorder was received in March 2008.  A claim to reopen service connection for a lower back disorder was received in July 2008.  A claim for service connection for PTSD, hearing loss, and tinnitus was received in August 2008.  The December 2008 rating decision granted service connection for PTSD and assigned a 30 percent disability rating, effective August 25, 2008 (the date the service connection claim was received by VA), and denied service connection for bilateral hearing loss and tinnitus.  The January 2009 rating decision reopened and granted service connection for right knee degenerative joint disease and assigned a 10 percent disability rating, effective March 26, 2008 (the date the claim to reopen service connection was received by VA), and declined to reopen service connection for a lower back disorder. 

In February 2008, the Veteran filed a notice of disagreement with the denial of service connection for bilateral hearing loss, a lower back disorder, and tinnitus, the effective dates assigned for the grant of service connection for PTSD and the right knee disability, and the initial 10 percent disability rating assigned for the right knee disability.  The Veteran did not express disagreement with the initial disability rating assigned for PTSD, but rather only disputed the effective date for the grant of service connection.  A statement of the case was issued in June 2010.  In July 2010, the Veteran filed a timely substantive appeal (on a VA Form 9) with respect to the issues listed in the June 2010 statement of the case.

A claim for service connection for headaches and a left knee disorder and to reopen service connection for an upper back disorder was received in November 2012.  The February 2014 rating decision denied service connection for a left knee disorder and headaches, declined to reopen service connection for an upper back disorder, and denied a TDIU.  In June and August 2014, the Veteran filed notices of disagreement with the denial of service connection for a left knee disorder, headaches, and upper back disorder, and a TDIU.  A statement of the case was issued in December 2014.  In January 2015, the Veteran filed a timely substantive appeal (on a VA Form 9) with respect to the issues listed on the December 2014 statement of the case. 

A claim for a temporary 100 percent disability rating based on surgery on the right knee was received in August 2014.  The February 2015 rating decision, in pertinent part, granted a temporary 100 percent rating for the service-connected right knee disability, effective September 15, 2014 to November 1, 2015, based on surgical treatment necessitating convalescence, and assigned a 30 percent disability rating for the right knee disability from November 1, 2015.

A claim for service connection for a left hip disorder and entitlement a TDIU based on the service-connected PTSD, diabetes mellitus type II, and right knee disability (which the RO also treated as an increased rating claim with respect to these disabilities) were received in April 2015.  A claim for increased disability ratings for the service-connected right and left lower extremity peripheral neuropathy was received in May 2015.  The June 2015 rating decision denied increased disability ratings in excess of 70, 20, and 10 percent for PTSD, diabetes mellitus type II, and right and left lower extremity peripheral neuropathy, respectively, and denied service connection for left hip degenerative arthritis.  In August 2015, the Veteran filed a notice of disagreement with the denial of increased ratings for PTSD, diabetes mellitus, and right and left lower extremity peripheral neuropathy and the denial of service connection for left hip degenerative arthritis.

A claim for service connection for "arthritis, degenerative (related to: Agent Orange - Vietnam)" was received in July 2015.  The October 2015 rating decision, in pertinent part, denied service connection for right elbow, left elbow, right shoulder, left shoulder, left foot, and right hip arthritis.  In November 2015, the Veteran filed a notice of disagreement with the October 2015 rating decision to the extent that it denied service connection for right elbow, left elbow, right shoulder, left shoulder, left foot, and right hip arthritis.

As noted above, the Veteran timely filed notices of disagreement (on VA Form 21-0958) with the denial of service connection for left and right hip arthritis.  A statement of the case has not yet been issued with respect to these issues; however, the Board finds that a statement of the case is not required in this case because the Board is exercising its jurisdiction derived from the filing of a notice of disagreement to grant service connection for right and left hip degenerative arthritis, as secondary to the service-connected right knee disability, constituting a full grant of the benefit sought on appeal with respect to these issues and rendering moot the purpose of the statement of the case.  

The notices of disagreement with the denial of service connection for right and left hip disorders gives the Board the jurisdictional authority to grant the issues, even without issuance of a statement of the case, which includes granting the issues if all the evidence to do so is already of record.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement).  

The purpose of the statement of the case is rendered moot by the Board's grant of service connection for the right and left hip arthritis.  The purpose of the statement of the case is to provide the Veteran a summary of the evidence, summary of the legal authority, and basis for denial of the claim to allow the Veteran to present written and/or oral arguments before the Board to support the appeal.  38 C.F.R.	 § 19.29 (2015).  Information furnished with the statement of the case includes notice of the right to file and time limit for filing a substantive appeal to the Board.  38 C.F.R. § 19.30 (2015).  As the Board is granting service connection for right and left hip arthritis, constituting a full grant of the benefit sought on appeal, and is effectively waiving the substantive appeal requirement for this Veteran by doing so, the purpose of the notice with the statement of the case is also rendered moot.  See Percy, 23 Vet. App 37 (holding that 38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).

Entitlement to service connection for upper and lower back disorders was previously denied by the RO in April 2003, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to these issues within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claims.  Barnett, supra.  

October 2015 private medical opinions from Dr. W.B. have been associated with the claims file with waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  In December 2014, the Veteran waived AOJ consideration of evidence received after the November 2012 supplemental statement of the case (with respect to the issues of earlier effective dates for service connection for the right knee disability and PTSD, initial rating in excess of 10 percent for the right knee disability, and service connection for bilateral hearing loss, tinnitus, and a lower back disorder).  

May and June 2015 VA examination reports have been associated with the claims file.  While the most recent statement of the case (dated in December 2014) does not include review of this evidence, the Board is granting service connection for right and left hip arthritis, constituting a full grant of the benefit sought on appeal with respect to these issues, and is remanding the issues of increased disability ratings for PTSD, diabetes mellitus type II, and right and left lower extremity peripheral neuropathy and higher initial ratings for the right knee disability (the issues addressed in the aforementioned VA examination reports); therefore, the Veteran is not prejudiced by the Board's consideration of this evidence in the first instance.  

In August 2015, the Veteran testified at a Board videoconference hearing at the local RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.

The issues of service connection for headaches and upper back, left foot, right elbow, left elbow, right shoulder, and left shoulder disorders, higher initial disability ratings for right knee degenerative joint disease, increased disability ratings for PTSD, diabetes mellitus type II, and right and left lower extremity peripheral neuropathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision, in pertinent part, denied service connection for upper and lower back disorders on the basis that the medical evidence of record did not reflect the existence of the claimed disabilities and there was no evidence of treatment or diagnosis of a chronic lower or upper back disorder during service.

2.  The evidence received since the April 2003 rating decision relates to an unestablished fact of current cervical and lumbar spine disabilities.

3.  The currently diagnosed low back, left knee, right hip, and left hip disabilities were permanently worsened (aggravated) by the service-connected right knee degenerative joint disease, status post total knee replacement.

4.  Symptoms of the currently diagnosed bilateral hearing loss and tinnitus have been continuous since service.

5.  The Veteran filed a claim for service connection for PTSD that was received by VA on August 25, 2008.

6.  A December 2008 rating decision granted service connection for PTSD and assigned an effective date of August 25, 2008.

7.  No claim for service connection for an acquired psychiatric disorder was received prior to August 25, 2008.

8.  An unappealed April 2003 rating decision denied service connection for a right knee disorder.

9.  The Veteran filed a claim to reopen service connection for a right knee disorder that was received by VA on March 26, 2008.

10.  A January 2009 rating decision reopened and granted service connection for right knee degenerative joint disease and assigned an effective date of March 26, 2008.

11.  No claim to reopen service connection for a right knee disorder was received after the April 2003 rating prior to March 26, 2008






CONCLUSIONS OF LAW

1.  The April 2003 rating decision to deny service connection for upper and low back disorders became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.	 §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for upper and lower back disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.	 § 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for spondylolysis, disc disease associated with osteoarthritis, and degenerative joint disease, status post L3-S1 transforaminal lumbar interbody fusion, as secondary to service-connected right knee degenerative joint disease, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee osteoarthritis, as secondary to service-connected right knee degenerative joint disease, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right hip degenerative arthritis, as secondary to service-connected right knee degenerative joint disease, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.310 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left hip degenerative arthritis, as secondary to service-connected right knee degenerative joint disease, status post total knee replacement, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.310 (2015).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  

9.  The criteria for an effective date prior to August 25, 2008 for the award of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2015).

10.  The criteria for an effective date prior to March 26, 2008 for the award of service connection for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The Board is reopening service connection for upper and lower back disorders and granting service connection for lower back, left knee, right hip, and left hip disorders, bilateral hearing loss, and tinnitus, constituting a full grant of the benefit sought on appeal with respect to these issues.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist with respect to these issues.  

Further, the Board is remanding the issues of service connection for headaches and upper back, left foot, right elbow, left elbow, right shoulder, and left shoulder disorders, higher initial disability ratings for right knee degenerative joint disease, increased disability ratings for PTSD, diabetes mellitus type II, and right and left lower extremity peripheral neuropathy, and entitlement to a TDIU for further development.

With respect to the appeal for earlier effectives dates for the grant of service connection for PTSD and right knee degenerative joint disease, resolution of these issues turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issues decided herein turn on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted with respect to these issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).    

Reopening Service Connection for Upper and Lower Back Disorders

The Veteran seeks to reopen the previously denied claims of service connection for upper and lower back disorders.  The claims, initially filed in December 2002, were originally denied in an April 2003 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

In the April 2003 rating decision, the RO, in pertinent part, denied service connection for upper and lower back disorders on the basis that the medical evidence of record did not reflect the existence of the claimed disabilities and there was no evidence of treatment or diagnosis of a chronic lower or upper back during service.  The pertinent evidence of record at the time of the April 2003 rating decision includes service treatment records dated from October 1969 to January 1972 and lay statements. 

The Board has reviewed the evidence received since the April 2003 rating decision and finds that it qualifies as new and material evidence (of current disability) to warrant reopening service connection for upper and lower back disorders.  A July 2007 VA treatment record notes that x-rays of the cervical spine revealed disc disease associated with osteoarthritis and marked degenerative joint disease.  X-rays of the lumbar spine revealed spondylolysis, disc disease associated with osteoarthritis, and marked degenerative joint disease.  May 2013 private treatment record notes that the Veteran underwent a C4-C7 anterior cervical discectomy and fusion.  A January 2014 VA examination report notes diagnoses of cervical spondylosis with spinal stenosis.  A January 2014 private treatment record notes that the Veteran underwent a lumbar L3-S1 transforaminal lumbar interbody fusion in November 2013. 

The Board finds that this evidence, received after the April 2003 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of current cervical and lumbar spine disabilities (a necessary element for direct service connection).  38 C.F.R. § 3.303(d).  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claims under 38 C.F.R. § 3.156(a) have been satisfied.  

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence of current cervical and lumbar spine disabilities raises a reasonable possibility of substantiating the claims; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  

In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the April 2003 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  

In connection with the appeal for an effective date prior to March 26, 2008 for the grant of service connection for the right knee disability, the Veteran has asserted the service treatment records were not associated with the claims file at the time of the April 2003 rating decision.  See February 2009 notice of disagreement (Veteran contends that he was told the service treatment records were destroyed at the time of the 2003 decision); see also June 2011 Veteran letter to congress member (contending that his military records were lost or destroyed).  

However, the other evidence of record does not support this contention that service treatment records are not in the claims file.  Service treatment records for the Veteran's entire period of active service (1969 to 1972) were obtained and associated with the claims file in March 2003, prior to the April 2003 rating decision.  The service treatment records appear complete.  Review of the claims file does not reflect that additional service treatment records were obtained subsequent to the April 2003 rating decision.  As additional service records have not been received since the April 2003 rating decision, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss, tinnitus, and arthritis.  Sensorineural hearing loss (as an organic disease of the nervous system) and arthritis are listed as "chronic diseases" under 38 C.F.R.	 § 3.309(a).  Further, the U.S. Court of Appeals for Veterans Claims (Court) has held that tinnitus, at a minimum where there is evidence of acoustic trauma, is an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply to the claims.  

For a chronic diseases such as bilateral hearing loss and tinnitus (as organic diseases of the nervous system) and arthritis, service connection may be established 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including organic diseases of the nervous system and arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for low back, left knee, right hip, and left hip disabilities based on secondary service connection under 38 C.F.R. § 3.310 and service connection for bilateral hearing loss and tinnitus based on continuous symptoms since service of a "chronic" disease under 38 C.F.R. § 3.303(b).  As such, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease (38 C.F.R. § 3.303(b)) or manifesting within one year of service separation (38 C.F.R. § 3.307) and direct service connection pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, the direct service connection theory will not be further discussed with respect to service connection for bilateral hearing loss or tinnitus and the presumptive and direct service connection theories will not be further discussed with respect to service connection for low back, left knee, right hip, and left hip disorders.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact).




Service Connection for Lower Back, Left Knee, Right Hip and Left Hip Disorders

The contention liberally construed for the Veteran is that the current low back, left knee, right hip, and left hip disabilities are associated with the service-connected right knee disability or, alternatively, are directly related to active service.  In the July 2008 claim, the Veteran contended that the lower back disorder is due to the altered gait caused by the service-connected right knee disability.  In a February 2009 notice of disagreement, the Veteran contended that he injured his back during service when he jumped off a helicopter into 10 feet of elephant grass.  

In a December 2012 written statement, the Veteran contended that every doctor has told him that an altered gait caused by a knee will affect the hips, back, and eventually, if not corrected, the other leg.  See also May 2015 written statement.  At the August 2015 Board hearing, the Veteran testified that the abnormal gait caused by the service-connected right knee disability shifts the alignment in his back and lower extremities.  

The evidence of record reflects that the Veteran has currently diagnosed lumbar spine, left knee, right hip, and left hip disabilities.  A November 2013 VA examination report notes a diagnosis of left knee ostearthritis.  A June 2015 VA examination report notes a diagnosis of left hip degenerative arthritis.  In the October 2015 private medical opinion report, Dr. W.B. notes current diagnoses of mild bilateral arthritis of the hips, left knee arthritis, and status post fusion of the lumbar and cervical spine.   

A July 2007 VA treatment record notes that x-rays of the cervical spine revealed disc disease associated with osteoarthritis and marked degenerative joint disease.  X-rays of the lumbar spine revealed spondylolysis, disc disease associated with osteoarthritis, and marked degenerative joint disease.  May 2013 private treatment record notes that the Veteran underwent a C4-C7 anterior cervical discectomy and fusion.  A January 2014 VA examination report notes diagnoses of cervical spondylosis with spinal stenosis.  A January 2014 private treatment record notes that the Veteran underwent a lumbar L3-S1 transforaminal lumbar interbody fusion in November 2013.

A May 2013 VA treatment record notes that the Veteran has gait instability.  A September 2013 VA treatment record notes that the Veteran walks with a reciprocating gait.

In an October 2015 private medical opinion, Dr. W.B. opined that it is at least as likely as not that the Veteran's lumbar spine, left knee, and bilateral hip disabilities were exacerbated beyond the normal progression as a result of the service-connected right knee disability because abnormal walking mechanics can aggravate the lumbar spine, left knee, and bilateral hip disabilities.  Dr. W.B. noted that the Veteran reported overcompensating with his left knee because of the service-connected right knee disability.  Dr. W.B. based his opinion on physical examination of the Veteran, medical history as found in the service treatment records, medical history reported by the Veteran, medical history in the current treatment records, and results of objective medical tests.  

In November 2013 VA examination report, the VA examiner, while opining that it was less likely than not that the Veteran's left knee disability was related to or caused by the service-connected right knee disorder, did not opine as to whether the left knee disability was aggravated by the right knee disability.  The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 338 C.F.R.	 § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation). 

The Board finds that the evidence of record sufficiently indicates that the Veteran's current low back, left knee, right hip, and left hip disabilities were permanently worsened by the service-connected right knee disability; therefore, resolving reasonable doubt in favor of the Veteran, service connection for spondylolysis, disc disease associated with osteoarthritis, and degenerative joint disease, status post L3-S1 transforaminal lumbar interbody fusion, left knee osteoarthritis, right hip degenerative arthritis, and left hip degenerative arthritis, as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.  (In the October 2015 private medical opinion report, Dr. W.B. further opined that it is at least as likely as not that the Veteran's lumbar spine, left knee, and bilateral hip disabilities were the result of multiple in-service parachutist jumps.)  

Service Connection for Bilateral Hearing Loss and Tinnitus 

The Veteran essentially contends that he developed bilateral hearing loss and tinnitus during service due to in-service exposure to acoustic trauma that have continued since service separation.  Specifically, the Veteran states that he experienced acoustic trauma during service from in-service noise exposure from small arms fire in training and in combat, airplane engines in jump school, explosions, guns from enemy aircraft, and radio sounds in his position as a radio operator.

First, the evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  At the November 2008 VA examination, audiometric testing showed hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.  

The evidence of record also demonstrates that the Veteran has a current tinnitus disability.  At the November 2008 VA examination, the Veteran reported constant tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  There is no evidence in the record to suggest that the Veteran's account of having tinnitus is not credible.  

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran reported that he was exposed to acoustic trauma from in-service noise exposure from small arms fire in training and in combat, airplane engines in jump school, explosions, guns from enemy aircraft, and radio sounds in his position as a radio operator.  See November 2008 VA examination report, August 2015 Board hearing transcript at 7-10.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Further, the service personnel records note that the Veteran has been awarded the combat infantry badge and the Silver Star medal (the third-highest military decoration for valor awarded to members of the U.S. Armed Forces for gallantry in action against the enemy).  As such, the Board finds the Veteran's contentions with regard to in-service acoustic trauma to be consistent with the circumstances of his service.  38 U.S.C.A.		 § 1154(b) (West 2014).

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss and tinnitus have been continuous since service.  Although the Veteran was not specifically diagnosed with a hearing loss or tinnitus disability of either ear in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, 5 Vet. App. at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that his hearing diminished during service and continued to worsen since service separation.  

The January 1972 service separation physical examination report notes that the Veteran's hearing was measured as being 15/15 on spoken and whispered voice testing.  Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  For these reasons, an absence of hearing loss shown by whispered voice testing cannot be relied upon in denying a claim for service connection for hearing loss or as evidence of no hearing loss during service.  Based on the above, the Board finds that there was no probative audiological evaluation performed at service separation.  See Ledford v. Derwinski, 3 Vet App. 87, 89 (1992) (holding that a claimant is not prevented from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service).

Service treatment records do not contain any complaints, symptoms, diagnoses or treatment attributed to tinnitus hearing loss.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Throughout the course of this appeal, the Veteran has consistently contended that his hearing loss and tinnitus began during service and continued to worsen since service separation.  At the November 2008 VA examination, the Veteran reported that he first noticed a change in his hearing during service in 1972 after a mine blast resulted in a sudden drop of hearing.  The Veteran reported his hearing "never came all the way back" after the in-service incident.   See also February 2009 notice of disagreement.  

At the November 2008 VA examination, the Veteran reported that he first noticed ringing in his ears in the late 1980s and that the tinnitus is now constant.  At the August 2015 Board hearing, the Veteran clarified this statement and testified that the VA examiner did not ask him when the tinnitus began, but rather when he remembered it becoming an issue, which the Veteran interpreted meant when the tinnitus became debilitating and began having a negative effect on his life.  See Board hearing transcript at 11.  The Veteran testified that the bilateral hearing loss and tinnitus began during combat in 1971 and continued during service and since service separation.  The Board finds the Veteran's testimony that he was confused by the November 2008 VA examiner's question to be credible, especially in light of the in-service acoustic trauma during combat and his consistent reports of ongoing bilateral hearing loss and tinnitus since service separation. 

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories provided to medical personnel that his hearing loss and tinnitus symptoms have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition).  Audiometric testing post-service demonstrate that the Veteran's hearing acuity continued to decline after service separation.  

The November 2008 VA examiner concluded that she could not opine without resorting to speculation as to whether the bilateral hearing loss was caused by or a result of service.  The VA examiner noted that the whisper voice test administered at service separation is known for being insensitive to high frequency hearing loss such as the Veteran's hearing loss currently exhibits.  The VA examiner also noted that the Veteran has an extensive history of occupational and recreational noise exposure, the effects of which cannot be separately determined, but which likely at least contributed to the current hearing loss.  

The November 2008 VA examiner further opined that the tinnitus was not cause by or a result of service.  This opinion was based on the Veteran's report that he first experienced ringing in the ears in the late 1980s, approximately 15 years after service separation.  The VA examiner opined that, because most tinnitus occurs soon (6 months to one year) after loud noise exposure, and because the Veteran has an extensive history of occupational and recreational noise exposure, the tinnitus is not caused by or a result of in-service noise exposure.  As discussed above, the Board finds the Veteran's testimony credible that he was confused by the VA examiner's questioning and, while the 1980s was when the tinnitus became debilitating, the tinnitus actually began during service.  As such, the November 2008 VA examiner's opinion is inadequate because it is based, at least in part, on the inaccurate factual predicate that the Veteran's tinnitus began at least 15 years after service separation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).   

The Board finds the Veteran's assertions of the onset of bilateral hearing loss and tinnitus during service and his reports of bilateral hearing loss and tinnitus symptomatology since service, in the context of the demonstrated in-service acoustic trauma, and current diagnoses, are sufficient to place in equipoise the question of whether the current bilateral hearing loss and tinnitus were incurred in service and are etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss and tinnitus, presumptive service connection for bilateral hearing loss and tinnitus is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Earlier Effective Date Laws and Regulations

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).

Earlier Effective Date for PTSD

At the August 2015 Board hearing, the Veteran indicated that he agreed effective dates only go back as far as the date of claim and that, absent something that could be construed as an informal claim for benefits, the date VA received the service connection claim was the effective date he would have to accept.  See August 2015 Board hearing transcript at 5.  The Veteran has not specifically withdrawn the appeal as to the issue of an effective date earlier than August 25, 2008 for the grant of service connection for PTSD; therefore, the Board will adjudicate the issue.

The Veteran asserts that the RO should have assigned an earlier effective date than August 25, 2008 for the award of service connection for PTSD.  Specifically, in the July 2010 substantive appeal (on a VA Form 9), the Veteran contended that service connection should be granted back to the day after separation from active service because the PTSD should have been recognized when he returned home from Vietnam.  The Veteran contends that no one called him in the 1980s, following the addition of PTSD to the rating schedule, to see if he was struggling.  In the February 2009 notice of disagreement, the Veteran contended that he did not know he could get help for the effects of PTSD until he was told by staff at the VA clinic.

The Veteran submitted an original claim for service connection for PTSD that was received by VA on August 25, 2008.  The claim was granted by the RO in a December 2008 rating decision, which granted service connection for PTSD, effective August 25, 2008. 

The Board finds that there was no correspondence received by VA prior to August 25, 2008 that can be construed as a claim for service connection for PTSD or any other acquired psychiatric disorder.  The earliest evidence of any kind associated with the act or intention of filing a claim for service connection for an acquired psychiatric disorder, to include PTSD, is the August 25, 2008 written statement from the Veteran.  On the December 2002 claim for service connection (the first correspondence from the Veteran with regard to any claim for service connection received by VA), the Veteran specifically requested service connection for right knee and upper and lower back disorders and did not request service connection for PTSD or even mention experiencing psychiatric symptoms.  On the March 2008 claim to reopen service connection, the Veteran again specifically requested service connection for a right knee disorder and did not request service connection for PTSD or mention experiencing psychiatric symptoms.

VA treatment records note treatment for PTSD as early as 2008; however, the Board finds that these treatment records cannot be considered an informal claim for service connection because they do not reflect intent on the part of the Veteran to apply for VA benefits.  An informal claim must identify the benefit sought; the mere reference in medical treatment records to a disability is not a claim.  See 38 C.F.R. § 3.155 (2015); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits).  As such, there is no evidence in the record to establish a date of claim that is earlier than the date VA received the claim. 

As noted above, the Veteran asserts that the effective date for service connection for PTSD should be established as the day after service separation, rather than the date of receipt of the claim for service connection because the PTSD.  See July 2010 substantive appeal (VA Form 9), November 2012 written statement.  Notwithstanding the Veteran's assertion that VA had an affirmative duty to seek him out in either the 1970s or 1980s, despite that he did not file any service connection claims until 2002, there was no such duty.  Absence a claim for compensation, any outreach by VA to the Veteran would be pursuant to policy decision and based on a discretionary allocation of resources to do so, as there was not duty in this case to solicit a claim from the Veteran.  The effective date for service connection is a legal determination that turns on the law as applied to the undisputed facts regarding the dates of receipt of claim and date entitlement arose.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  The Veteran must file or raise a claim by some expression of intent to do so.  38 C.F.R. §§ 3.1, 3.155.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in January 1972, he did not file a claim for service connection for an acquired psychiatric disorder, to include PTSD, within one year of separation, he first filed the claim for service connection for PTSD on August 25, 2008, and an effective date of August 25, 2008 for the grant of service connection for PTSD was assigned.  

On these facts, because the earliest effective date legally possible (date of claim) has been assigned, and no effective date for the award of service connection earlier than August 25, 2008 is assignable, the appeal for an earlier effective date for service connection for PTSD is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that an effective date prior to August 25, 2008 for the award of service connection for PTSD is not warranted.

Earlier Effective Date for Right Knee Disability

The Veteran asserts that the RO should have assigned an earlier effective date than March 26, 2008 for the award of service connection for right knee degenerative joint disease.  Specifically, in a February 2009 notice of disagreement, the Veteran contended that service connection should be granted back to either the date of the original service connection claim (December 2002) or back to the date of the in-service right knee injury.  The Veteran asserts that, at the time of the original denial of service connection (April 2003), he was told that the service treatment records had been destroyed.  

At the August 2015 Board hearing, the representative contended that there was "clear and unmistakable error" in the original April 2003 rating decision that denied service connection for a right knee disorder because the denial was based on a lack of service records that were later found and, as such, the service treatment records were constructively in the possession of VA at the time of the 2003 denial.  See August 2015 Board hearing transcript at 5.  The representative contended that, because service treatment records were subsequently obtained, the April 2003 rating decision did not become final and an effective date should be assigned back to the original date of claim in December 2002.  

The Veteran submitted an original claim for service connection for a right knee disorder that was received by VA on December 6, 2002.  This claim was denied by the RO in an April 2003 rating decision.  The April 2003 rating decision denied service connection on the basis that the evidence of the record did not show a current right knee disorder that first began or worsened during service and there was no evidence of a chronic disability.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period; therefore, the April 2003 rating decision became final.  See 38 C.F.R. § 3.156(b); 38 C.F.R. §§ 20.303, 20.1103.

The Veteran submitted a claim to reopen service connection for a right knee disorder that was received by VA on March 26, 2008.  The claim was granted by the RO in a January 2009 rating decision, which granted service connection for right knee degenerative joint disease, effective March 26, 2008.

Initially, at the August 2015 Board hearing, the representative characterized the issue of an earlier effective date for service connection for the right knee degenerative joint disease as one based on "clear and unmistakable error" in the April 2003 rating decision.  See August 2015 Board hearing transcript at 5.  Upon further inquiry from the undersigned Veterans Law Judge at the hearing, the representative clarified that the only "error" in the April 2003 rating decision was that additional service treatment records were added to the claims file and, as such, the April 2003 rating decision did not become final.  The representative stated that there "was no other error" in the April 2003 rating decision.  See id. at 23-24.  

Despite the representative's contention of "clear and unmistakable error," the Board finds that this does not constitute a claim for clear and unmistakable error (CUE) under the provisions of 38 C.F.R. § 3.105(a) (2015) in the April 2003 rating decision.  The representative at the Board hearing was invoking the provisions of 38 C.F.R. § 3.156(c) to argue that an effective date should be awarded back to the date the original claim of service connection was received (December 6, 2002) on the basis that, because additional service treatment records were later received, the April 2003 rating decision did not become final.  As such, the Board does not find that the representative's contentions at the August 2015 Board hearing present a valid claim of CUE.  (The Board notes that such confusion derives from the fact that a CUE reversal of a prior decision and reconsideration of a prior decision under 38 C.F.R. § 3.156(c) share a similar remedy of changing the outcome of the prior decision; however, the legal criteria are distinct -- specifically pleading and meeting the very high burden of CUE versus submission of relevant service department records not previously considered.)  

As noted above, the Veteran contends that additional service treatment records were received since the April 2003 rating decision; therefore, the April 2003 rating decision did not become final.  38 C.F.R. § 3.156(c).  Specifically, in the February 2009 notice of disagreement, the Veteran contended that he was told the service treatment records were destroyed at the time of the 2003 decision.  See also August 2015 Board hearing transcript at 5 (contending service treatment records were added to the file after the April 2003 rating decision).  However, the other evidence of record outweighs this contention.

Service treatment records for the Veteran's entire period of active service (1969 to 1972) were obtained and associated with the claims file on March 10, 2003, prior to the April 2003 rating decision.  Further the April 2003 rating decision specifically notes that service treatment records reflect that the Veteran was treated during service in August and September 1970 for pre-patellar bursitis of the right knee.  Rather the basis of the denial of service connection for the right knee disorder at the time of the April 2003 rating decision was the absence of evidence reflecting a current right knee disability.  Review of the claims file does not reflect that additional service treatment records were obtained subsequent to the April 2003 rating decision; therefore, the Board finds that 38 C.F.R. § 3.156(c) does not apply.    

The Board further finds that there was no correspondence received by VA after the April 2003 rating decision and prior to March 26, 2008 that can be construed as a claim to reopen service connection for a right knee disorder.  The earlier evidence of any kind associated with the act or intention of filing a claim to reopen service connection for a right knee disorder is the March 26, 2008 written statement.  VA and private treatment records note treatment for a right knee disorder prior to the March 2008 claim; however, the Board finds that these treatment records cannot be considered an informal claim to reopen service connection because they do not reflect intent on the part of the Veteran to apply for VA benefits.  An informal claim must identify the benefit sought; the mere reference in medical treatment records to a disability is not a claim.  See 38 C.F.R. § 3.155; see also Dunson, 4 Vet. App. at 330 (an informal claim must identify the benefit sought); Ellington, 22 Vet. App. 141 (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits).  As such, there is no evidence in the record to establish a date of claim earlier than the date VA received the claim to reopen.

As noted above, the Veteran alternatively asserts that the effective date for service connection for the right knee degenerative joint disease should be established from the date of the in-service knee injury.  See February 2009 notice of disagreement.  However, the Veteran did not file a claim for service connection for a right knee disorder at service separation.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in January 1972, he did not file a claim for service connection for a right knee disorder within one year of separation, he first filed the claim for service connection for a right knee disorder on December 6, 2002 (which was denied and the Veteran did not initiate an appeal), he filed a claim to reopen service connection on March 26, 2008, and an effective date of March 26, 2008 for the grant of service connection for right knee degenerative joint disease was assigned.  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than March 26, 2008 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis, 6 Vet. App. at 430.  For these reasons, the Board finds that an effective date prior to March 26, 2008 for the award of service connection for right knee degenerative joint disease is not warranted. 


ORDER

As new and material evidence has been received, the appeal to reopen service connection for an upper back disorder is granted.

As new and material evidence has been received, the appeal to reopen service connection for a lower back disorder is granted.

Service connection for a low back disorder of spondylolysis, disc disease associated with osteoarthritis, and degenerative joint disease, status post L3-S1 transforaminal lumbar interbody fusion, as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement, is granted.

(ORDER CONTINUED ON THE NEXT PAGE)



Service connection for left knee osteoarthritis, as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement, is granted.

Service connection for right hip degenerative arthritis, as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement, is granted.

Service connection for left hip degenerative arthritis, as secondary to the service-connected right knee degenerative joint disease, status post total knee replacement, is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An earlier effective date prior to August 25, 2008 for the grant of service connection for PTSD is denied.

An earlier effective date prior to March 26, 2008 for the grant of service connection for right knee degenerative joint disease is denied.


REMAND

Statement of the Case

The June 2015 rating decision, in pertinent part, denied increased disability ratings in excess of 70, 20, and 10 percent for PTSD, diabetes mellitus type II, and right and left lower extremity peripheral neuropathy.  In August 2015, the Veteran filed a notice of disagreement with the denial of increased ratings for PTSD, diabetes mellitus, and right and left lower extremity peripheral neuropathy.  The October 2015 rating decision, in pertinent part, denied service connection for left elbow, right elbow, right shoulder, left shoulder, left foot, and right hip arthritis.  In November 2015, the Veteran filed a notice of disagreement with the October 2015 rating decision to the extent that it denied service connection for left elbow, right elbow, right shoulder, left shoulder, and left foot arthritis.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The Board finds that these were timely filed notices of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon, 12 Vet. App. 238.  Consequently, the Board must remand the issues of increased disability ratings in excess of 70 percent for PTSD, in excess of 20 percent for diabetes mellitus type II, in excess of 10 percent for right lower extremity peripheral neuropathy, and in excess of 10 percent for right lower extremity peripheral neuropathy, and service connection for right elbow, left elbow, right shoulder, left shoulder, and left foot disorders for further procedural action of issuing a SOC.     

Service Connection for an Upper Back Disorder

The January 2014 VA examiner opined that the Veteran's neck disability is less likely as not the result of the service-connected right knee degenerative joint disease because, based on current medical knowledge, right knee degenerative joint disease does not cause cervical spine disc disease and stenosis.  The VA examiner did not render an opinion as to whether the cervical spine disabilities were aggravated by the service-connected right knee degenerative joint disease.

Once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 338 C.F.R. § 3.310.  El-Amin,	 26 Vet. App. at 140.  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See id. (finding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  

In an October 2015 private medical opinion, Dr. W.B. opined that the Veteran's cervical spine disability, status post fusion is at least as likely as not the result of multiple in-service parachute jumps and in-service physical training due to hard landings, miscalculated landings, and jumping with faulty equipment.  The service personnel records reflect that the Veteran was awarded the parachutist badge. 

A January 2005 private treatment record notes that the Veteran had a history of a neck injury 20 years prior (approximately 1985, i.e., 13 years after service separation).  An October 2005 private treatment record notes that the Veteran reported symptoms of right-sided neck pain with radiation into the right upper extremity for the previous 15 to 20 years.  The Veteran reported being an active wrestling coach and was in a wrestling match when his neck was wrenched.   

It is not clear from the October 2015 opinion whether Dr. W.B. reviewed the records noting this post-service cervical spine injury when opining that the current cervical spine disability is at least as likely as not caused by in-service parachute jumps.  No VA medical opinion has been obtained with regard to whether the claimed cervical spine disability was incurred in or caused by service, to include in-service parachute jumps.  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to etiology of the cervical spine disorder.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson,	 20 Vet. App. 79, 83-86 (2006).  

Service Connection for Headaches 

The January 2014 VA examiner was asked to opine whether the Veteran's headaches are at least as likely as not proximately due to or the result of the service-connected right knee degenerative joint disease.  The VA examiner opined that the Veteran's headaches are less likely as not a result of the service-connected degenerative joint disease because the Veteran reported that the headaches he had after the surgery on the neck had resolved and, therefore, the VA examiner indicated that the requested opinion was moot.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  However, service connection can be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  While the evidence of record reflects that the Veteran's headaches may have resolved, it also shows headaches during the appeal period.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was diagnosed with headaches during the appeal period, so has a current headache disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Further, the VA examiner did not render an opinion as to whether the claimed headaches were aggravated by the service-connected right knee degenerative joint disease.  See El-Amin at 140.  Based on the above, the Board finds that an additional VA examination is necessary as there remains some question as to etiology of the headaches.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  
  
Further, in a June 2014 notice of disagreement, the Veteran contended that the headaches were due to the neck operation that was caused by the right knee disability.  At the August 2015 Board hearing, through the representative, the Veteran contended that the headaches were caused by the cervical spine disorder.  See Board hearing transcript at 3; see also January 2014 VA examination report (noting that the Veteran reported headaches associated with the cervical spine disability that had resolved during the appeal period).  As such, the Board finds that the issue of service connection for headaches is inextricably intertwined with the issue of service connection for an upper back disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Initial Ratings for the Right Knee Disability

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c).  At the August 2015 Board hearing, the Veteran indicated that he continued to receive ongoing treatment throughout the appeal period for the right knee disability, including that a doctor was going to examine the right knee more closely in the following week in preparation for a scheduled left knee total knee arthroplasty.  The AOJ should attempt to obtain all outstanding VA and private treatment records related to treatment for the right knee disability.  

The February 2015 rating decision, in pertinent part, granted a temporary 100 percent rating for the service-connected right knee disability, effective September 15, 2014 to November 1, 2015, based on surgical treatment necessitating convalescence, and assigned a 30 percent disability rating for the right knee disability from November 1, 2015.  In the October 2015 rating decision, the RO continued the 30 percent disability rating based, in large part, on the results of a May 2015 VA knee and lower leg examination report (during the convalescence period).  At the August 2015 Board hearing, the Veteran testified that the May 2015 VA examiner did not address the pain, swelling, or crepitus associated with the right knee disability. 

Based on the above and a review of the evidence of record, the Board finds that further examination is necessary so that the decision is based on a record that contains a current examination outside the convalescence period.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).    

Further, the May 2015 VA knee and lower leg examination report has not been considered by the AOJ in the first instance.  Hence, the Board must remand this matter for AOJ consideration of this evidence and for issuance of a supplemental statement of the case reflecting such consideration.  38 C.F.R. § 19.31(b)(1) (2015).       

TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with issues of increased disability ratings for PTSD, diabetes mellitus type II, and right and left lower extremity peripheral neuropathy, higher initial ratings for the right knee disability, and service connection claims decided herein and remanded below currently on appeal.  A hypothetical grant of the higher disability ratings or service connection could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage.  The disabilities that the Veteran contends makes him unable to secure substantially gainful employment are the PTSD and pain medications used to treat the orthopedic disabilities.  See Parker, 7 Vet. App. 116; Harris, 1 Vet. App. at 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also November 2012 application for increased compensation based on unemployability (on a VA Form 21-8940).  For these reasons, consideration of entitlement to a TDIU will be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris at 183 (where a claim is inextricably intertwined with another claim, the claims should be adjudicated together).  

Accordingly, the issues of service connection for headaches and upper back, left foot, right elbow, left elbow, right shoulder, and left shoulder disorders, higher initial disability ratings for right knee degenerative joint disease, increased disability ratings for PTSD, diabetes mellitus type II, and right and left lower extremity peripheral neuropathy, and entitlement to a TDIU are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of increased disability ratings in excess of 70 percent for PTSD, in excess of 20 percent for diabetes mellitus type II, in excess of 10 percent for right lower extremity peripheral neuropathy, and in excess of 10 percent for right lower extremity peripheral neuropathy, and service connection for right elbow, left elbow, right shoulder, left shoulder, and left foot disorders.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to the right knee disability.

3.  The AOJ should request the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for right knee disability (and not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the right knee disability or the appropriate authorizations so that the AOJ can obtain these records on the Veteran's behalf.  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

4.  Schedule a VA examination(s) to assist in determining the etiology of the upper neck disorder and headaches and the current severity of the right knee disability.  All indicated tests and studies should be conducted.  The VA examiner should diagnosis all cervical spine and headache disabilities.  The VA examiner, based upon a review of all the record (including service treatment records, post-service treatment records, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each current diagnosed cervical spine disability was incurred in or caused by active service?  The VA examiner should note and discuss (1) the 2005 to 2006 private treatment records noting that the Veteran injured his neck 15 to 20 years prior during a post-service wrestling match and (2) the October 2015 private medical opinion from Dr. W.B.

Is it at least as likely as not (50 percent or greater probability) that each current cervical spine or headache disability, diagnosed during the appeal period, was caused by any service-connected disability?

Is it at least as likely as not (50 percent or greater probability) that each current cervical spine or headache disability, diagnosed during the appeal period, was aggravated (permanently worsened in severity beyond a natural progression) by any service connected disability?

5.  Then readjudicate the issues of service connection for headaches and an upper back disorder, higher initial disability ratings for right knee degenerative joint disease in excess of 10 percent for the period from March 26, 2008 to September 15, 2014, and in excess of 30 percent from November 1, 2015, and entitlement to a TDIU in light of all pertinent evidence (to particularly include evidence submitted after the most recent December 2014 statement of the case).  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The pending claim of entitlement to a TDIU is inextricably intertwined with the increased rating, initial rating, and service connection issues being remanded herein.  The pending claim of service connection for headaches is inextricably intertwined with the issue of service connection for an upper back disorder.  As such, consideration of these issues must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


